Citation Nr: 0534987	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  93-28 366	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1976 to August 1979, from August 1981 to August 1984, 
and from February 1986 to June 1986.

2.	In October 1997, prior to the promulgation of a final 
decision regarding the issue of entitlement to service 
connection for a kidney disorder, VA received notification 
from the veteran that a withdrawal of the appeal that issue 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal regarding the issue of entitlement to service 
connection for a kidney disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.2002, 20.204 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  The 
veteran has withdrawn the appeal of the issue of entitlement 
to service connection for a kidney disorder; therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding that issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the issue 
of entitlement to service connection for a kidney disorder, 
and it is dismissed.




ORDER

The appeal of entitlement to service connection for a kidney 
disorder is dismissed.


                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


